Citation Nr: 0640283	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  03-12 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus (flat feet).

2.  Entitlement to service connection for a right knee 
condition, status post right knee replacement, secondary to 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 through 
May 1973.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Houston, Texas.

The Board notes that the veteran's original claims for 
service connection for bilateral flat feet, and for status 
post right knee replacement, secondary to flat feet, were 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decision 
dated March 2005.  


FINDINGS OF FACT

1.  The veteran had flat feet prior to induction into 
service.

2.  The veteran's flat feet condition did not increase in 
severity during his five months of service.  

3.  The veteran's right knee condition is not related to his 
bilateral pes planus.  

4.  The veteran's right knee condition was not incurred in, 
nor is it related to, any incidence of service.  




CONCLUSION OF LAW

1.  Flat feet were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2005).

2.  Right knee condition, status post right knee replacement, 
was not incurred in or related to any incidence of service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veteran's Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2005).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

While in the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection, he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran concerning these elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
the final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection.  Thus, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.

In the instant case, the Board concludes that the RO letter 
sent in October 2002, (prior to the January 2003 adverse 
determination) adequately informed the veteran of the 
evidence and information (1) necessary to substantiate the 
claim; (2) that VA would seek to provide; and (3) that the 
veteran was expected to provide.  The letter also essentially 
told the veteran to submit any information or evidence in his 
possession.  The RO additionally requested that the veteran 
identify any relevant records and/or additional supporting 
information or evidence, and submit authorizations to the RO 
so that the RO could obtain the records or other evidence on 
his behalf.  In light of the foregoing, the Board finds that 
the VA's duty to notify has been fully satisfied with respect 
to the claims.

The Board further notes that the veteran's service medical 
records and VA outpatient reports have been obtained.  The 
veteran was also provided with VA examinations of the right 
knee and the feet.  Additionally, the veteran was afforded a 
hearing before the undersigned veteran's law judge (VLJ) in 
April 2004.  The veteran has not identified any further 
evidence with respect to his claim, and the Board is 
similarly unaware of any such evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.




Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

At the time of the service entrance examinations, those 
persons entering military service are presumed to be in sound 
physical condition, except for those disorders, diseases, or 
other "infirmities" that are noted on their service 
entrance physical examination.  For those disorders that 
preexisted service and were worsened or "aggravated" during 
such service, a veteran may obtain service connection.  
38 U.S.C.A. § 1110, 1111, 1153.

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

At the time of the service entrance examinations, those 
persons entering military service are presumed to be in sound 
physical and mental condition, except for those disorders, 
diseases, or other "infirmities" that are noted on their 
service entrance physical examination.  For those disorders 
that preexisted service and were worsened or "aggravated" 
during such service, a veteran may obtain service connection.  
38 U.S.C.A. § 1110, 1111, 1153.

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where pre-service disability underwent an increase in 
severity during wartime service.  This includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence in the record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).

Furthermore, the court has held that intermittent or 
temporary flare-ups during service of a preexisting injury or 
disease do not constitute aggravation.  Rather, the 
underlying condition must have worsened.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

Service connection may be granted for a disability that is 
proximately due to, or the result of, a service-connected 
disability.  38 U.S.C.A. § 3.310.  To establish entitlement 
to service connection on a secondary basis, there must be 
competent medical evidence of record establishing that a 
current disability is proximately due to, or the result of, a 
service-connected disability.  See Lantham v. Brown, 7 Vet. 
App. 359, 365 (1995).




History and Analysis

The veteran contends that his pre-existing flat feet (pes 
planus) condition was aggravated during service.  He also 
contends that his current right knee condition was caused by 
his flat feet.

Upon entry into service, the veteran's entrance examination, 
dated August 1967, noted pes planus, moderately severe, but 
no abnormalities of the knees were noted upon entrance into 
service.  The veteran was found qualified for service.  A 
review of the veteran's service medical records reveals that 
the veteran reported foot trouble prior to entering military 
service.  The service medical records further contain 
numerous complaints of foot pain, and treatment for, pes 
planus, but are silent as to any complaints of knee pain or 
injury.  In January 1968, a physician recommended a profile 
change that would require less walking and standing.  In 
April 1968, the veteran was provided with arch supports.  In 
March 1969, a physician ordered no standing for more than two 
hours at a time.  A July 1971 report ordered duty without 
long standing.  The veteran's examination upon discharge from 
service, dated March 1973, also noted pes planus, and flat 
feet, resulting in calluses on the left foot from wearing 
boots, but no abnormalities of the knees.   

The veteran submitted VA outpatient reports dated July 1994 
through April 1997.  These reports contain complaints of, and 
treatment for the veteran's flat feet condition.  
Additionally, the records contain complaints of, and 
treatment for right knee pain.  The records also reveal that 
the veteran underwent a total right knee replacement in 1998.  

A VA examination dated September 1998 noted that the veteran 
had his right knee replaced two months prior to the 
examination.  Examination of the knee showed range of motion 
of three degrees to 90 degrees with good stability.  X-rays 
showed that the knee replacement was in good alignment and in 
good position.  

The veteran was afforded a VA examination in December 2002.  
The examiner noted that the veteran's entrance examination 
noted moderately severe pes planus.  The examiner also noted 
a long history of degenerative joint disease with a right 
total knee replacement done in 1998 for osteoarthritis.  The 
veteran complained of significant problems with both feet, 
and reported that he used orthotics and custom shoes.  
Examination of the feet revealed moderately severe pes 
planus, with some calluses along the medial aspect of the IP 
joint of the great toe, bilaterally.  His hind foot was 
flexible, with his heel in valgus, and there was no 
flexibility when he went up on his toes.  The examiner 
provided diagnoses of pes planus, pre-existing and moderately 
severe, a history of left hip replacement, and a history of 
right total knee replacement.  The examiner mistakenly 
provided an opinion regarding whether there was a left knee 
condition secondary to the veteran's pes planus rather than 
evaluating the right knee.  

X-rays were performed in conjunction with the December 2002 
VA examination.  X-rays of the feet showed bilateral pes 
planus with bilateral tarsal degenerative changes and 
calcaneal spurs.  An x-ray of the right knee showed a total 
knee replacement.  

The veteran was also afforded a VA examination in May 2005.  
The veteran gave a history of flat feet prior to entry into 
service.  He reported that the pain in his feet is aching and 
consistent, that has grown worse over the years.  He also 
stated that his feet occasionally felt hot to touch, but did 
not turn red.  He complained of swelling in his feet after 
exertion or long periods of walking, or standing.  He stated 
that flare-ups occur about every three to four months, during 
which the veteran took naprosyn, used a cane to walk, and 
rests his feet.  Upon examination, there was no soft tissue 
swelling or acute fracture.  The examiner noted not changes 
in the feet since the December 2002 examination.  The veteran 
also complained of flare-ups in his right knee, with a little 
swelling, making it difficult to walk.  Upon examination, the 
right knee had flexion of 105 on the right and 112 on the 
left.  Stability bilaterally was normal, with no injury of 
the anterior/posterior cruiciate ligament, or of the 
medial/lateral meniscus noted.  


The veteran was afforded another VA examination in July 2005.  
The examiner noted after review of the entire claims file, 
that the veteran had persistent pes planus prior to joining 
military service.  The examiner further noted that there was 
no evidence of any other pain related to the other joints 
(hips, or knees) at the time of discharge from service.  The 
examiner also indicated that there was a history of 
degenerative joint disease.  The veteran reported a history 
of bilateral feet pain with occasional swelling and that his 
feet felt hot, but denied any instability, stiffness, giving 
way, or tenderness.  The veteran also complained of right 
knee pain associated with a little swelling and difficulty 
ambulating.  Examination revealed bilateral pes planus and 
calcaneal spurring with degenerative changes of the dorsal 
navicular talar articulation.  There was no soft tissue 
swelling and no acute fracture.  X-rays of the right knee 
revealed a total knee arthorplasty with no evidence of 
loosening or prosthesis, no new fractures, and no changes 
since the prior examination.  

The examiner concluded that the veteran has persistent pes 
planus with moderate severe symptomatology with joint pain 
during the flare-up and with joint function limited by the 
pain.  He opined that the bilateral feet condition of pes 
planus was less likely than not aggravated by service beyond 
the natural progression of the condition.  The examiner also 
concluded that the veteran's right knee replacement is less 
likely than not, related to the flat feet condition.  The 
examiner also opined that it was at least as likely as not 
that the veteran's knee condition was related to his 
avascular necrosis of the left hip.  The examiner further 
stated that the avascular necrosis of the left hip was not 
related to the flat feet condition, but rather avascular 
necrosis could be related to the veteran's alcohol abuse.  

The veteran was afforded a hearing in April 2004 before the 
undersigned VLJ.  During the hearing, the veteran asserted 
that due to assignments during service, during which the 
veteran was on his feet, standing, for long periods of time, 
his bilateral flat feet condition worsened.  The veteran 
contended that his pre-existing condition grew more severe 
during service, and after service.  He had to quit working as 
security police at the VA because he couldn't handle the 
walking.  The veteran also asserted that his bilateral feet 
condition caused his right knee condition.  As a lay person, 
the veteran lacks the capacity to provide evidence that 
requires specialized knowledge, skill, experience, training, 
or education.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  If the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).

The evidence supports the veteran's contention that he had 
bilateral flat feet prior to service.  Upon review of the 
available medical records and the competent lay testimony in 
the record, the Board notes that the evidence is insufficient 
to support a finding of aggravation of the veteran's pre-
existing bilateral flat feet.  The veteran's service medical 
records indicate pes planus, moderate to severe upon entrance 
into service, treatment for pes planus during service, and 
pes planus upon discharge from service.  Moreover, the VA 
examiner at the July 2005 examination opined that it was less 
likely than not that the veteran's pes planus was aggravated 
beyond the natural progression of the condition as a result 
of his military service.  Additionally, the court has held 
that intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation.  
Rather the underlying condition must have worsened.  See Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).  In this case, 
there is no medical evidence indicating that pes planus 
increased in severity during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all of the evidence 
of the record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  Accordingly, 
service connection for bilateral pes planus is not warranted.

Thus the evidence does not show that the veteran's pes planus 
was permanently aggravated by service.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Furthermore, as service connection is not warranted for the 
veteran's pes planus, service connection for a right knee 
injury as secondary to the veteran's pes planus is not 
warranted.  Moreover, the veteran's service medical records 
are silent to any complaints of, or treatment for a right 
knee condition.  Additionally, the VA examiner, in July 2005, 
concluded that is was less likely than not that the right 
knee condition was related to the veteran's pes planus.  
Instead the examiner opined that the knee condition is at 
least as likely as not related to the avascular necrosis of 
the left hip and that the avascular necrosis could be related 
to the veteran's alcohol abuse.  There is also no evidence 
showing that the veteran had arthritis of the knee within one 
year of service discharge.  Therefore, presumptive service 
connection is not warranted.  See 38 C.F.R. §§ 3.307, 3.309

Thus, the evidence does not show that the veteran's right 
knee condition is secondary to his pes planus, nor does the 
evidence show that the veteran's right knee condition was 
incurred in, or related to, service.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).



ORDER

Entitlement to service connection for bilateral pes planus is 
denied.

Entitlement to service connection for a right knee condition, 
status post right knee replacement, as secondary to flat 
feet, is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


